Filed 8/13/21 In re H.P. CA1/4
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                  DIVISION FOUR


 In re H.P., a Person Coming Under
 the Juvenile Court Law.

 CONTRA COSTA COUNTY
 BUREAU OF CHILDREN AND
 FAMILY SERVICES,
                                                                        A161414
              Plaintiff and Respondent,
 v.                                                                     (Contra Costa County
                                                                        Super. Ct. No. J17-00914)
 A.W.,
              Defendant and Appellant.


          A.W. (mother), appearing in propria persona, appeals from an order
denying her special motion under California’s anti-SLAPP (strategic lawsuit
against public participation) statute, Code of Civil Procedure section 425.16,
to strike the request for a restraining order filed by the social worker in the
underlying dependency action. We find no error in the trial court’s conclusion
that a request for a restraining order under Welfare and Institutions Code1
section 213.5 is not subject to an anti-SLAPP motion. Accordingly, we shall
affirm the order denying her motion.


       All statutory references are to the Welfare and Institutions Code
          1

unless otherwise noted.


                                                                1
                                  Background
      Mother has appeared before this court numerous times in these
dependency proceedings. As with her prior submissions, her appellate
briefing fails to comply with the rules of court. Her opening brief fails to fairly
address the merits of the court’s decision and instead rehashes arguments
previously rejected by this court, cites to facts outside the appellate record
and makes unfocused arguments regarding her First Amendment rights.
While the matter could be disposed of on these grounds, we have attempted
to respond to mother’s concerns insofar as we are able to understand them.
      Although the proceedings involving mother’s three children are not
directly relevant to the order now before us, we provide the following
summary for context. In August 2017, mother’s three children were removed
from her care and a petition was filed by Contra Costa County Children and
Family Services Bureau (the bureau) pursuant to section 300, subdivisions
(a), (b)(1), (c), and (j). In March 2018, the court sustained the allegations of
the petition. The petition involving the oldest sibling was dismissed after the
jurisdictional hearing. In January 2020, this court affirmed the court’s
exercise of jurisdiction over the other two children. (In re K.P. (Jan. 21, 2020,
A155450) [nonpub. opn.].) In February 2020, this court affirmed the order
terminating reunification services as to mother’s then nine-year-old daughter
and setting a section 366.26 hearing. (A.W. v. Superior Court (Feb. 13, 2020,
A159048) [nonpub. opn.].) Most recently, in March 2021, this court affirmed
the order of the juvenile court terminating reunification services as to
mother’s then 16-year-old son and selecting a permanent plan of foster care.
(In re H.P. (Mar. 16, 2021, A159184) [nonpub. opn.].)
      In October 2019, the social worker assigned to mother’s dependency
cases filed an application for a restraining order which alleged that since



                                         2
being assigned to mother’s case in June 2019, mother had sent her, either
directly or through mother’s putative attorney, numerous threatening emails
and texts. The application also alleged that mother made posts online that
caused her to fear for her safety. The application alleges that mother posted
an article to the California Family Advocate Facebook page with the caption
“Child trafficking social workers driving parents to extremes to protect save
their children from #CPS sex trafficking.” The linked article was titled
“Police: Mom killed social worker after custody dispute.” The application also
alleges that mother uploaded to the same Facebook page a picture of her
assigned social worker with horns and information about the social worker’s
criminal record.
      On October 17, 2019, the court granted the social worker’s ex parte
request for a temporary restraining order and scheduled a hearing on the
permanent order for October 30. The hearing was continued repeatedly until
August 2020. After testimony at the hearing had commenced, mother filed a
motion under the anti-SLAPP statute to strike the restraining order request.
Mother’s motion was denied following a hearing on October 19, 2020. Mother
timely filed a notice of appeal.
                                   Discussion
      Code of Civil Procedure section 425.16, subdivision (b)(1) provides, “A
cause of action against a person arising from any act of that person in
furtherance of the person’s right of petition or free speech under the United
States or California Constitution in connection with a public issue shall be
subject to a special motion to strike, unless the court determines that the
plaintiff has established that there is a probability that the plaintiff will
prevail on the claim.” In ruling on a defendant’s motion under section 425.16
of the Code of Civil Procedure, the trial court engages in a two-step process.



                                        3
“First, the court decides whether the defendant has made a threshold
showing that the challenged cause of action is one arising from protected
activity. The moving defendant’s burden is to demonstrate that the act or acts
of which the plaintiff complains were taken ‘in furtherance of the
[defendant]’s right of petition or free speech under the United States or
California Constitution in connection with a public issue,’ as defined in the
statute. (§ 425.16, subd. (b)(1).) If the court finds such a showing has been
made, it then determines whether the plaintiff has demonstrated a
probability of prevailing on the claim. Under section 425.16, subdivision
(b)(2), the trial court in making these determinations considers ‘the
pleadings, and supporting and opposing affidavits stating the facts upon
which the liability or defense is based.’ ” (Equilon Enterprises v. Consumer
Cause, Inc. (2002) 29 Cal.4th 53, 67.)
      The trial court concluded that an application for a restraining order
under section 213.5 is not a “cause of action” subject to a special motion to
strike. Alternatively, the court found that even if the statute applies, mother
had not satisfied her burden of establishing grounds for relief. We review de
novo the trial court’s rulings on an anti-SLAPP motion, including whether
the anti-SLAPP statute applies to the challenged claim. (Thomas v. Quintero
(2005) 126 Cal.App.4th 635, 645.)
      Section 213.5, subdivision (a) provides: “After a petition has been filed
pursuant to Section 311 to declare a child a dependent child of the juvenile
court, and until the time that the petition is dismissed or dependency is
terminated, upon application in the manner provided by Section 527 of the
Code of Civil Procedure . . . , the juvenile court has exclusive jurisdiction to
issue . . . an ex parte order enjoining any person from molesting, attacking,
striking, stalking, threatening, sexually assaulting, battering, harassing,



                                         4
telephoning, including, but not limited to, making annoying telephone calls
as described in Section 653m of the Penal Code, destroying the personal
property, contacting, either directly or indirectly, by mail or otherwise,
coming within a specified distance of, or disturbing the peace of the child’s
current or former social worker . . . .” Under section 213.5, subdivision (c)(1),
“If a temporary restraining order is granted without notice, the matter shall
be made returnable on an order requiring cause to be shown why the order
should not be granted, on the earliest day that the business of the court will
permit, but not later than 21 days or, if good cause appears to the court, 25
days from the date the temporary restraining order is granted. . . .” Following
the noticed hearing, “[a] restraining order granted pursuant to this
subdivision shall remain in effect, in the discretion of the court, no more than
three years, unless otherwise terminated by the court, extended by mutual
consent of all parties to the restraining order, or extended by further order of
the court on the motion of any party to the restraining order.” (§ 213.5,
subd. (d)(1).)
      As noted above, the anti-SLAPP statute allows for a special motion to
strike to be filed against any “cause of action against a person arising from
any act of that person in furtherance of the person’s right of petition or free
speech under the United States or California Constitution in connection with
a public issue . . . .” (Code Civ. Proc., § 425.16, subd. (b)(1), italics added.) The
term “cause of action” as used in the anti-SLAPP statute includes a claim,
complaint, action, cross-complaint and petition. (Thomas v. Quintero, supra,
126 Cal.App.4th at p. 646.) Because an application for a restraining order
under section 213.5 is only a motion in the context of dependency
proceedings, it is not cause of action within the meaning of the anti-SLAPP
statute.



                                          5
      Thomas v. Quintero, supra, 126 Cal.App.4th at page 652, in which the
court held that a petition for a civil harassment restraining order pursuant to
Code of Civil Procedure section 527.6 is subject to attack by a special motion
to strike under the anti-SLAPP statute, is distinguishable.2 In that case, the
court explained that “facially the anti-SLAPP statute applies to ‘petitions’
and no exception is made for one filed under the civil harassment statute
(§ 527.6)” and that “in other contexts several courts have treated section
527.6 petitions as causes of action, actions, or lawsuits.” (Id. at pp. 646-647,
citing Schraer v. Berkeley Property Owners’ Assn. (1989) 207 Cal.App.3d 719,
732 [referring to the procedure to adjudicate a petition under section 527.6 as
“ ‘in effect a highly expedited lawsuit on the issue of harassment’ ”].)
Although Code of Civil Procedure section 527.6 is similar in structure to
section 213.5, the statutes differ in critical respects. Unlike applications
under section 527.6, an application for a restraining order under



      2  Code of Civil Procedure section 527.6 provides in relevant part: “(a)
. . . A person who has suffered harassment as defined in subdivision (b) may
seek a temporary restraining order and an order after hearing prohibiting
harassment as provided in this section. [¶] . . . [¶] (d) Upon filing a petition
for orders under this section, the petitioner may obtain a temporary
restraining order in accordance with Section 527, except to the extent this
section provides an inconsistent rule. The temporary restraining order may
include any of the restraining orders described in paragraph (6) of
subdivision (b). A temporary restraining order may be issued with or without
notice, based on a declaration that, to the satisfaction of the court, shows
reasonable proof of harassment of the petitioner by the respondent, and that
great or irreparable harm would result to the petitioner. [¶] . . . [¶] (g) Within
21 days, or, if good cause appears to the court, 25 days from the date that a
petition for a temporary order is granted or denied, a hearing shall be held on
the petition. . . . [¶] . . . [¶] (i) At the hearing, the judge shall receive any
testimony that is relevant, and may make an independent inquiry. If the
judge finds by clear and convincing evidence that unlawful harassment
exists, an order shall issue prohibiting the harassment.”


                                        6
section 213.5 may be filed only within the context of a pending dependency
proceeding. Code of Civil Procedure section 527.6, subdivision (h) authorizes
“respondent [to] file a response that explains, excuses, justifies, or denies the
alleged harassment, or [to] file a cross-petition under this section” and
subdivision (s) provides for an award of costs and attorney fees to the
prevailing party. No such provisions are found in section 213.5, indicative of
the fact that section 213.5 is not an independent cause of action.
      At oral argument, mother strenuously disputed the allegations on
which the temporary restraining order was based and claimed that she has
unfairly suffered as a result of that order. However, the merits of that order
are not now before us, the time for appealing from that order having expired
before she filed her notice of appeal, and that notice referring explicitly only
to the order denying the ant-SLAPP motion. At the time mother filed her
notice of appeal, the application for a permanent restraining order was still
pending before the trial court. Mother’s concerns can and presumably will be
considered in connection with that proceeding.
                                  Disposition
      The order denying mother’s motion to strike is affirmed.


                                            POLLAK, P. J.

WE CONCUR:

TUCHER, J.
BROWN, J.




                                        7